Hr. Presiding Justice Gary delivered the opinion of the Court. The appellant and one Lawrence were jointly interested in a real estate adventure, and had borrowed money from the appellee, giving him, as collateral, securities to a large amount belonging to them both. The appellant filed a bill against Lawrence and the appellee, charging that they had entered into some collusive agreement prejudicial to.his interests, and praying an injunction against both to restrain them from disposing of the collateral, and also praying the appointment of a receiver to collect, etc. To this bill the appellee demurred, and also gave notice to the appellant of a motion to dissolve the injunction, but before the appellee could get the attention of the court, the appellant and Lawrence came to terms and the bill was dismissed without notice to the appellee. Upon a suggestion of damages sustained by the injunction the appellee has been awarded two hundred dollars for solicit- or’s fees. An injunction was not the only relief prayed as to the appellee; a receiver was also asked for. The demurrer, therefore, was not solely directed to the injunction, hut was in general defense of the suit. Whether wo hundred dollars is the proper sum to award as the compensation for serving notice of a motion to dissolve and waiting on the court a good deal of time in a vain attempt to bring the motion on, is not a question here, because, on the hearing of the suggestion, the counsel of the appellant said, “ I am not going to contest the question of the value of the services rendered by J. W. Wood (appellee’s attorney) in this case. The only contest I shall make is that he never rendered any services, for which a recovery could be had in this case on the bond. The office of the bond is not to create or measure the liability of the complainant for damages.” Kohlsaat v. Crate, 144 Ill. 14. The section of the statute there quoted does not limit the recovery of damages actually sustained upon any other event than the dissolution of the injunction by the court. Whether the court was induced to dissolve the injunction by what the appellee did, or by the consent of other parties, would seem not to affect the right of the appellee, provided he actually sustained some damage which, upon dissolution upon his own motion, would properly come within an award in his favor. How the notice of a motion, and attendance upon the court, would be services of the counsel to be considered in the award of damages, in case the dissolution had been upon his motion, and therefore we think they were properly considered in this case. The order appealed from is affirmed.